IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40936

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 746
                                                )
       Plaintiff-Respondent,                    )     Filed: October 1, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
NOLAN B. HILDRETH,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Idaho County. Hon. Michael J. Griffin, District Judge.

       Judgment of conviction for felony unlawfully taking wildlife, affirmed.

       Eric D. Fredericksen of Brady Law, Chtd., Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Nolan B. Hildreth appeals from his judgment of conviction for felony unlawfully taking
wildlife. Hildreth argues there was insufficient evidence to support the jury’s finding of guilt.
For the reasons set forth below, we affirm.
       Hildreth was charged with five counts of unlawfully taking wildlife and two counts of
unlawful use of bait for taking big game animals. At the conclusion of a preliminary hearing,
one count of unlawfully taking wildlife was dismissed. At trial before a jury, Hildreth was found
guilty of one felony count of unlawfully taking wildlife, one misdemeanor count of unlawfully
taking wildlife, and two counts of misdemeanor unlawfully using bait. The jury acquitted
Hildreth of two counts of unlawfully taking wildlife. Hildreth filed a motion for judgment of




                                               1
acquittal, which the district court denied. Hildreth then filed a motion for a new trial, which the
district court also denied. Hildreth appeals. 1
        On September 20, 2011, two officers, while patrolling in the area, discovered an animal
foot trap near an ATV trail. As the officers continued searching the area, they found a site set up
with a snare. Further down the trail, the officers found another snare setup, a large white block
of salt, and a large, dead black bear. A trail camera was located near the snare site, containing a
number of pictures of Hildreth setting the snare and carrying a rifle. As they continued to patrol
the area, the officers found other similarly constructed snare sites, including one with a second
dead black bear, which they believed had only been dead for two days. The fur around the bear’s
neck was damaged, indicating that it had been caught in a snare, although the snare was no
longer around the bear’s neck. This bear, which is the one in question on appeal, had a bullet
wound in its head. Based on this evidence, Hildreth was charged with unlawfully taking the
bear.
        The crime of unlawfully taking wildlife is encompassed in I.C. § 36-1101(a). That
section provides that it is unlawful to take any of the game animals of Idaho unless an Idaho law
allows taking the animal. I.C. § 36-1101(a). The statute defines “take” as “hunt, pursue, catch,
capture, shoot, fish, seine, trap, kill, or possess or any attempt to so do.” I.C. § 36-202(i). There
is no law that allows trapping bears in Idaho, even during bear hunting season. Therefore, any
trapping of a bear in Idaho is a violation of I.C. § 36-1101(a). A person is guilty of a felony if he
or she unlawfully kills, possesses, or wastes any number of wildlife, including bears, within a
twelve-month period which has a single or combined reimbursable damage assessment in excess
of $1000. I.C. § 36-1401(c)(3). The reimbursable damage assessment for unlawfully killing one
black bear is $400. See I.C. § 36-1404(a)(3). If a second bear is unlawfully killed by the same
person within a twelve-month period, the reimbursable damage assessment is increased two-fold.
I.C. § 36-1404(a). Thus, the first bear Hildreth was charged with unlawfully killing had a
reimbursable value of $400 and the second bear had a reimbursable value of $800. Therefore,
the district court held that the second killing, which pushed the aggregate reimbursable value
over $1000, was a felony, while the first unlawfully killed bear was a misdemeanor.



1
        Hildreth does not challenge his judgments of conviction for misdemeanor unlawfully
taking wildlife or misdemeanor unlawfully using bait.

                                                  2
       Hildreth challenges the sufficiency of the evidence supporting his felony conviction for
unlawfully taking wildlife on or about September 19, 2011. Specifically, he contends the state
failed to present sufficient evidence from which the jury could find beyond a reasonable doubt
that he was guilty because his wife testified that she killed the bear in question. Appellate review
of the sufficiency of the evidence is limited in scope. A finding of guilt will not be overturned
on appeal where there is substantial evidence upon which a reasonable trier of fact could have
found that the prosecution sustained its burden of proving the essential elements of a crime
beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957 P.2d 1099, 1101
(Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct. App. 1991). We
will not substitute our view for that of the trier of fact as to the credibility of the witnesses, the
weight to be given to the testimony, and the reasonable inferences to be drawn from the
evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683, 684,
701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light most
favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson, 121
Idaho at 104, 822 P.2d at 1001.
       At trial, the jury was instructed that, in order for Hildreth to be found guilty of the felony
charge of unlawfully taking wildlife it must find that: (1) on or about September 19, 2011; (2) in
the state of Idaho; (3) Hildreth killed a black bear; and (4) the killing of the black bear was
during a closed season for the taking of black bears or the killing was done using an unlawful
method.    The jury heard the testimony of two defense witnesses, Hildreth’s wife and his
employee. Hildreth’s wife testified that she is an avid photographer and, over many years, had
established several sites for the purpose of attracting wildlife to photograph. She had several
sites set up with salt blocks to attract elk, deer, and moose. In addition, she had one site set up
with rancid oil and dog food to attract bears. None of the sites were used for hunting bears or
other large game, but were strictly for photographing the animals. Over the previous several
years, as the wolf population increased, the number of elk, deer, and moose had decreased
substantially. Hildreth’s wife testified that she and Hildreth attended a class to learn how to trap
wolves and purchased snares for that purpose. As practice, in preparation for wolf season, both
witnesses testified they had assisted Hildreth in setting snares to catch coyotes, which is legal
year-round in Idaho. There was also testimony that Hildreth was somewhat careless in setting
the snares and, when the wind blew, the size of the loop would expand from the small loop


                                                  3
needed for snaring coyotes. Both witnesses testified that their intention was never to snare bears
and that any bears snared were accidental.
       Despite the defense witnesses’ testimonies establishing that the witnesses and Hildreth
set a number of snares for legal purposes, Hildreth attempted to cast doubt on whether he was
responsible for the snare in which the bear was caught before it was shot. Hildreth’s wife
testified that there were other people in the area who set snares and that she asked them to stop
setting snares because she was worried that her dog would be caught in one of the snares.
       The officers testified that all of the sites they found shared several similarities: they all
had the putrid smell of rancid oil; they were all constructed in a similar manner, with smaller
diverter sticks around the snare; and all of the snares at the sites were constructed with the same
type of materials, including the same diameter cable, same type of cam lock, same pivot end, and
the same killing spring. A search warrant was issued and executed at Hildreth’s cabin and his
residence. Many items found linked Hildreth to the snare sites, including several large blocks of
white salt; dozens of new and used snares that were constructed in the same fashion as those
found at the snare sites; many gallons of rancid oil; and several hundred thousand digital images
on the Hildreth computer, including images of Hildreth carrying a rifle at snare sites.
       Hildreth’s wife testified that she was the person who killed the bear in question. She
testified that she was hiking when the bear lunged and snapped at her. Startled, and not knowing
the bear was caught in a snare, she drew her gun and shot the bear. Shaken, she left the site.
Hildreth’s wife testified that she believed Hildreth went to the site and collected the snare, which
was later found in their cabin.
       No witness testified to seeing Hildreth, rather than his wife, kill the bear on or about
September 19, 2011. The state’s case against Hildreth was based on circumstantial evidence.
Circumstantial evidence may form the basis of a conviction. See State v. Chapple, 98 Idaho 475,
476, 567 P.2d 20, 21 (1977). Substantial evidence may exist even when the evidence presented
is solely circumstantial or when there is conflicting evidence. State v. Severson, 147 Idaho 694,
712, 215 P.3d 414, 432 (2009).        Even when circumstantial evidence could be interpreted
consistently with a finding of innocence, it will be sufficient to uphold a guilty verdict when it
also gives rise to reasonable inferences of guilt. Id.; State v. Slawson, 124 Idaho 753, 757, 864
P.2d 199, 203 (Ct. App. 1993).




                                                 4
       The jury was presented with evidence that Hildreth owned the snares found at each site
and that all of the snares found, both at the snare sites and in Hildreth’s cabin, were constructed
from the same materials and in the same manner. In addition, the putrid-smelling oil and salt
blocks, found both at the snare sites and the Hildreth cabin, further establish that Hildreth was
responsible for creating the snare sites.     The jury was also presented with a number of
photographs, obtained from Hildreth’s trail camera and computer, showing Hildreth carrying a
rifle at some of the snare sites. The jury is not required to believe the testimony of a witness.
One of the primary roles of the jury in its fact-finding mission is to assess the credibility of
witnesses. It appears in this case that the jury did not find the defense’s witnesses credible with
regard to the claim that Hildreth’s wife shot the bear, rather than Hildreth. Viewing the evidence
in the light most favorable to the prosecution, as we are required, Hildreth failed to show that
there was insufficient evidence presented that the jury could reasonably infer that Hildreth, who
carried a rifle at the snare sites, was responsible for shooting the bear, despite his wife’s
testimony to the contrary.
       Hildreth failed to show there was insufficient evidence to support the jury’s guilty verdict
for unlawfully taking wildlife. Therefore, we affirm Hildreth’s judgment of conviction for
felony unlawfully taking wildlife.
       Chief Judge GUTIERREZ and Judge LANSING, CONCUR.




                                                5